NOT RECOMMENDED FOR PUBLICATION
                                File Name: 08a0163n.06
                                 Filed: March 25, 2008

                                            No. 07-3433

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


NATIONAL CHILD SUPPORT, INC,         )
                                     )
      Plaintiff-Appellee,            )
                                     )
v.                                   )            ON APPEAL FROM THE UNITED STATES
                                     )            DISTRICT COURT FOR THE SOUTHERN
THOMAS HAYES et al.,                 )            DISTRICT OF OHIO
                                     )
      Defendant-Appellant.           )
                                     )            OPINION
                                     )
_____________________________________)


       Before: KEITH, CLAY, and GILMAN, Circuit Judges.

       RONALD LEE GILMAN, Circuit Judge. National Child Support, Inc. (NCS), a for-

profit child-support collection company, appeals from the grant of summary judgment in favor of

the Ohio Department of Job and Family Services (ODJFS) and three of ODJFS’s employees. NSC

brought this action pursuant to 42 U.S.C. § 1983, alleging the deprivation of a constitutionally

guaranteed property interest. Specifically, NSC contends that the district court erred in finding that

there was no genuine issue of material fact as to whether the ODJFS and its employees violated

NCS’s right to due process by (1) allegedly canceling NCS’s contracts with Butler and Montgomery

Counties, and (2) interfering with NCS’s business affairs.

       The district court granted summary judgment to the defendants after finding that (1) NSC

did not have a protected property interest because the contracts in question were conditional and thus
nonbinding, (2) the ODJFS did not abuse its discretion in refusing to approve future contracts that

it reasonably believed were in conflict with federal law, and (3) the ODJFS employees named as

defendants were entitled to qualified immunity. NCS’s state-law claims were then dismissed

without prejudice.

       After carefully considering the record on appeal, the briefs of the parties, and the applicable

law, and having had the benefit of oral argument, we agree with the district court’s decision to grant

summary judgment to ODJFS and its employees. Because the reasoning that supports the judgment

has been clearly articulated by the district court in a thorough and well-drafted opinion, a detailed

written opinion by us would be unduly duplicative. The judgment of the district court is therefore

affirmed on the basis of the reasoning detailed in the March 9, 2007 opinion rendered by the

Honorable Sandra S. Beckwith, Chief Judge of the United States District Court for the Southern

District of Ohio. See Nat’l Child Support, Inc. v. Hayes, No. 1-02-CV-928, 2007 WL 76294 (S.D.

Ohio Mar. 9, 2007).